ORDER

GAJARSA, Circuit Judge.
The Secretary of Veterans Affairs moves without opposition to vacate the Court of Appeals for Veterans Claims’ judgments in Cegur v. Nicholson, 05-1224, 2006 WL 829237 (Vet.App. 2006), Weaver v. Nicholson, 04-2419, 2006 WL 1726512 (Vet.App. 2006), Collins v. Nicholson, 05-0309, 2007 WL 715486 (Vet.App. 2007), Schoonover v. Nicholson, 05-0526, 2007 WL 509732 (Vet.App. 2007), Macsay v. Nicholson, 05-0787, 2007 WL 509667 (Vet.App. 2007), Greene v. Nicholson, 05-0842, 2007 WL 602113 (Vet.App. 2007), Olson v. Nicholson, 05-0910, 2006 WL 1726445 (Vet.App. 2006), Teusch v. Nicholson, 05-1023, 2007 WL 602211 (Vet.App. 2007), Croner v. Nicholson, 05-1147, 2006 WL 1522079 (Vet.App. 2006), Bauer v. Nicholson, 05-1359, 2007 WL 509428 (Vet.App. 2007), Androne v. Nicholson, 05-1534, 2006 WL 1167659 (Vet.App. 2006), Hall v. Nicholson, 05-1693, 2006 WL 952611 (Vet.App. 2006), Barrett v. Nicholson, 05-1706, 2006 WL 1522013 (Vet.App. 2006), Sadler v. Nicholson, 05-1709, 2006 WL 954193 (Vet.App. 2006), Wilson v. Nicholson, 05-1804, 2006 WL 954029 (Vet.App. 2006), and Vazquez v. Nicholson, 05-1950, 2007 WL 602222 (Vet.App. 2007), and remand these cases for further proceedings consistent with this court’s decision in Smith v. Nicholson, 451 F.3d 1344 (Fed.Cir.2006).
In all of the above-captioned cases, the Court of Appeals for Veterans Claims relied on its decision in Smith v. Nicholson, 19 Vet.App. 63 (2005), in concluding that the claimants were entitled to separate ratings for tinnitus in each ear. We reversed that decision, holding that the Court of Appeals for Veterans Claims should have deferred to the Secretary’s interpretation of the regulation at issue, an interpretation that only one rating may be allowed for tinnitus in both ears. Smith, 451 F.3d 1344. Under these circumstances, the requested relief is appropriate.
Accordingly,
IT IS ORDERED THAT:
(1) The motions to vacate and remand are granted.
*873(2) All parties shall bear their own costs